Case 1:18-cr-20136-FAM Document 61 Entered on FLSD Docket 11/02/2018 Page 1 of 1
    Case 1:18-cr-20136-FAM Document59 Entered On FLSD Docket11/02/2018 Page 4 of4


AO455(Rev.01/09)WaiverofanIndictment

                               U NITED STATES D ISTRICT C OURT
                                                    forthe
                                          Southern DistrictofFlorida

              United StatesofAmerica                 )
                          V.                         )      CaseNo. 18-20136-CR-MORENO(s)
                                                     )
           LEW IS RICHARD BENNEU ,                   )
                       Defendant                     )
                                       W A IV ER O F A N IND ICTM ENT

       Iunderstand thatIhavebeen accused ofoneormoreoffensespunishableby imprisonm entformorethanone
year. lwasadvised in opencourtofmy rightsand thenature oftheproposed chargesagainstme.
l

       Afterreceiving thisadvice,lwaivemyrightto prosecutionby indictmentand consentto prosecution by
information.
                                                                                      /

Date: (1. ? .1                                              X      ,
                                                                            Defendant'
                                                                                     ssi
                                                                                       gnature
                                                                   A
                                                                                               tï
                                                                                               ,        J

                                                                        Signatureofde#ndant'
                                                                                           sattornev    '-
                                                             AFPD D'
                                                                   Arse Houlian and AFPD Vanessa Chen
                                                                    Printednameo defenda torney


                                                                               dge'
                                                                                  ssignature

                                                             fpw/&            . o rz/èrt':o
                                                                                          .

                                                                        Judge'
                                                                             sprintednameandtitl
                                                                                               e

                                                                t7,s M yzj fsl afw svkay,a
